 
 
EXHIBIT 10.2


 
SEPARATION AGREEMENT AND WAIVER AND RELEASE OF CLAIMS
 


 
This Separation Agreement and Waiver and Release of Claims (this "Agreement") is
made and entered into as of the date indicated herein below by and between
SOLUTIA INC., a Delaware corporation (the "Company") and James R. Voss (the
"Executive").
 
For the purposes of this Agreement, the Company includes any corporations
related to or affiliated with Solutia Inc., whether as a parent, subsidiary or
an affiliate, and also includes the officers, directors, stockholders,
employees, agents, attorneys and contractors of any one or more of the
aforementioned entities.
 
W I T N E S S E T H:
 
WHEREAS, Executive has been employed by the Company most recently as its
Executive Vice President and Chief Operating Officer; and
 
WHEREAS, the Company and Executive have agreed that Executive shall terminate
his employment and that such termination shall be deemed to be other than “for
Cause” as that term is defined in his Amended and Restated Employment Agreement
dated November 1, 2008 (“Employment Agreement”); and
 
WHEREAS, Executive has been offered and has elected to accept the terms of this
Agreement offered by the Company; and
 
WHEREAS, Executive and the Company desire to settle fully and finally all
matters between them, including, but not limited to, any and all disputes which
may have arisen out of Executive’s employment with the Company, or his
separation therefrom;
 
NOW, THEREFORE, in consideration of the mutual covenants, conditions and
obligations set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged, the parties hereby agree as
follows:
 
1.           Termination of Employment.
 
Effective August 5, 2011, Executive’s employment with the Company will terminate
and Executive shall resign from his position as Executive Vice President and
Chief Operating Officer and also resign as an officer or director of any and all
subsidiaries and affiliates of the Company effective as of August 5, 2011.
(August 5, 2011 shall hereinafter be referred to as the “Date of Separation”).
 
2.           Effectiveness of Agreement.
 
This Agreement shall not be effective until the seven day revocation period,
provided by Section 9, shall have expired without the Agreement having been
revoked (“Effective Date”).

 
 

--------------------------------------------------------------------------------

 

 
3.           Severance and Benefit Payments to Executive.
 
Within ten (10) days of the Effective Date of this Agreement (or such other date
as provided herein), the Company agrees to provide the following payments and
benefits in exchange for the Executive’s promises, agreements and obligations
set forth herein.
 
           (a)           Accrued Obligations.   Pursuant to Section 4(a)(i)(A)
of Executive’s Employment Agreement, the Company agrees to pay Executive’s base
salary through the Date of Separation as well as any earned, but unused vacation
pay.  The amount of Executive’s earned, but unused vacation is $38,603.00, less
all applicable taxes, withholdings and deductions.
 
(b)           Pro-rata Bonus.  The Company agrees to pay Executive a payment in
the total amount of $481,562.00, less all applicable taxes, withholdings and
deductions. Such amount is equal to the amount described in Section 4(a)(i)(B)
Executive's Employment Agreement.
 
(c)           Severance Payment.  The Company agrees to pay Executive a payment
in the total amount of $2,735,200.00, less all applicable taxes, withholdings
and deductions. Such amount is equal to the amount described in Section
4(a)(i)(C) of Executive's Employment Agreement.  Such payment shall be made in
two installments.  The first installment shall be in the amount of $16,500.00
and shall be payable within ten (10) days of the Effective Date of this
Agreement.  The second installment shall, pursuant to Section 8(g) of
Executive's Employment Agreement, be for the remainder of such amount
($2,718,700.00), plus interest at the applicable Federal Rate provided for in
Section 7872(f)(2)(A) of the Internal Revenue Code of 1986, as amended
($8,707.00), and shall be payable on the date six (6) months following the Date
of Separation  (February 5, 2012) (or, if earlier, the date of the Executive's
death).


(d)           Restricted Stock, Performance Shares and Stock Options.  The
Company agrees that any outstanding restricted stock, performance shares and
stock option awards currently held by Executive, granted pursuant to the July
23, 2009 - Restricted Stock Award Agreement, the April 21, 2010 - Restricted
Stock Award Agreement, the April 21, 2010 – Performance Stock Award Agreement,
the April 21, 2010 – Non-Qualified Stock Option Agreement, the February 23, 2011
– Restricted Stock Award Agreement, the February 23, 2011 – Performance Stock
Award Agreement, and the February 23, 2011 – Non-Qualified Stock Option
Agreement (collectively the “Equity Agreements”), shall be governed by the terms
and conditions of the Equity Agreements as well as the Solutia Inc. 2007
Management Long-Term Incentive Plan as Amended and Restated.  The above
notwithstanding, with respect to Executive’s Stock Options, Executive shall have
180 days from his Date of Separation to exercise such Stock Options.


(e)           Long Term Disability Insurance.  The Company agrees to pay for a
period of one year from the Date of Separation, the premium associated with the
Executive’s Long Term Disability insurance plan. Effective August 6, 2012,
Executive will be responsible for paying such premium if he so chooses.


(f)           Outplacement Services.  Upon the request of the Executive, the
Company agrees to pay for outplacement services, commensurate with the level
customarily provided to an Executive Vice President and Chief Operating Officer,
for a period not to exceed twelve months.

 
2

--------------------------------------------------------------------------------

 

The Executive may elect the outplacement agency.   The aggregate cost of such
outplacement services shall not exceed $40,000.
 
4.           Release of Claims and Agreement Not to File Suit.
 
(a)           Executive, on behalf of himself, his agents, heirs, successors,
assigns, executors and administrators, in consideration for the payments and
other consideration provided for under this Agreement, hereby forever releases
and discharges the Company and its successors, their affiliated entities, and
their past and present directors, employees, agents, attorneys, accountants,
representatives, plan fiduciaries, successors and assigns from any and all known
and unknown causes of action, actions, judgments, liens, indebtedness, damages,
losses, claims, liabilities, and demands of whatsoever kind and character in any
manner whatsoever arising on or prior to the date of this Agreement, including
but not limited to (i) any claim for breach of contract, breach of implied
covenant, breach of oral or written promise, wrongful termination, intentional
infliction of emotional distress, defamation, interference with contract
relations or prospective economic advantage, negligence, misrepresentation or
employment discrimination, and including without limitation alleged violations
of Title VII of the Civil Rights Act of 1964, as amended, prohibiting
discrimination based on race, color, religion, sex or national origin; federal
and state whistleblower or public policy wrongful discharge claims (such as
claims pursuant to Sarbanes-Oxley); the Family and Medical Leave Act; the
Americans With Disabilities Act; the Age Discrimination in Employment Act; other
federal, state and local laws, ordinances and regulations; and any unemployment
or workers' compensation law, excepting only those obligations of the Company
expressly recited in this Agreement and any claims to benefits under the
Company's employee benefit plans as defined exclusively in written plan
documents; (ii) any and all liability that was or may have been alleged against
or imputed to the Company by the Executive or by anyone acting on his behalf;
(iii) all claims for wages, monetary or equitable relief, employment or
reemployment with the Company in any position, and any punitive, compensatory or
liquidated damages; and (iv) all rights to and claims for attorneys' fees and
costs except as otherwise provided for in this Agreement.
 
(b)           The Executive shall not file or cause to be filed any action,
suit, claim, charge or proceeding with any federal, state or local court or
agency relating to any claim within the scope of this Agreement.  In the event
there is presently pending any action, suit, claim, charge or proceeding within
the scope of this Agreement, or if such a proceeding is commenced in the future,
the Executive shall promptly withdraw it, with prejudice, to the extent he has
the power to do so.    The Executive represents and warrants that he has not
assigned any claim released herein, or authorized any other person to assert any
claim on his behalf.
 
(c)           In the event any action, suit, claim, charge or proceeding within
the scope of this Agreement is brought by any government agency, putative class
representative or other third party to vindicate any alleged rights of the
Executive, (i) the Executive shall, except to the extent required or compelled
by law, legal process or subpoena, refrain from participating, testifying or
producing documents therein, and (ii) all damages, inclusive of attorneys' fees,
if any, required to be paid to the Executive by the Company as a consequence of
such action, suit, claim, charge or proceeding shall be repaid to the Company by
the Executive within ten (10) days of his receipt thereof.

 
3

--------------------------------------------------------------------------------

 

 
(d)           In the event of a breach of this Agreement by the Executive, the
Company's obligations pursuant to this Agreement shall cease as of the date of
such breach.  Furthermore, the Executive understands that his breach of the
provisions of this Agreement will cause monetary damages to the Company.  Thus,
should the Executive breach the provisions of this Agreement, he shall be
required to pay the Company, as liquidated damages, the amount of the
consideration paid by the Company to the Executive pursuant to this Agreement
plus all costs and expenses, including all attorneys' fees and expenses, that
the Company incurs in enforcing this Agreement.  The Executive agrees that the
foregoing amount of liquidated damages is reasonable and necessary, and does not
constitute a penalty.
 
5.           Confidential Information.
 
(a)           Confidential Information.  As used herein, "Confidential
Information" means all technical and business information of the Company and its
affiliated companies, whether patentable or not, which is of a confidential,
trade secret and/or proprietary character and which is either developed by the
Executive (alone or with others) or to which the Executive has had access during
the Executive's employment.  "Confidential Information" shall also include
confidential evaluations of, and the confidential use or non-use by the Company
or any affiliated company of, technical or business information in the public
domain.
 
The Executive shall use the Executive's best efforts and diligence both during
and after employment by the Company to protect the confidential, trade secret
and/or proprietary character of all Confidential Information.  The Executive
shall not, directly or indirectly, use (for the Executive or another) or
disclose any Confidential Information, for so long as it shall remain
proprietary or protectible as confidential or trade secret information.
 
The Executive shall deliver promptly to the Company on the Date of Separation of
Executive's employment, or at any other time at the Company's request, without
retaining any copies, all documents and other material in the Executive's
possession relating, directly or indirectly, to any Confidential Information.
 
Each of the Executive's obligations in this Section shall also apply to the
confidential, trade secret and proprietary information learned or acquired by
the Executive during the Executive's employment from others with whom the
Company or any affiliated company has a business relationship.
 
           (b)           Competitive Activity; Nonsolicitation.  Executive shall
not, directly or indirectly (whether as owner, partner, consultant, employee or
otherwise), at any time during the twelve (12) months following the Date of
Separation of his employment with the Company engage in or contribute his
knowledge to any work or activity that involves a product, process, apparatus,
service or development which is then competitive with or similar to a product,
process, apparatus, service or development on which he worked or with respect to
which he had access to Confidential Information while employed by the Company or
an affiliate at any time during his employment with the Company ("Competitive
Work").  However, the Executive may be permitted to engage in such proposed work
or activity, and the Company shall furnish Executive with a written consent to
that effect signed by an officer of the Company, if the Executive shall

 
4

--------------------------------------------------------------------------------

 

 
have furnished to the Company clear and convincing written evidence, including
assurances from the Executive and his new employer, that the fulfillment of his
duties in such proposed work or activity would not likely cause him to disclose,
base judgment upon, or use any Confidential Information.  In addition, for a
period of twelve (12) months after his Date of Separation, Executive shall not,
directly or indirectly, (i) induce or attempt to induce a salaried employee of
the Company or any of its affiliates to accept employment or affiliation
involving Competitive Work with another firm or corporation of which the
Executive is an employee, owner, partner or consultant, or (ii) induce or
attempt to induce any customer, supplier, licensee or other person having a
business relationship with the Company to cease doing business with the Company
or interfere materially with the relationship between the Company and any such
customer, supplier, licensee or other person having a business relationship with
the Company.
 
(c)           Injunctive Relief.  Executive agrees that the restrictions imposed
upon him by this Section 5 are fair and reasonable considering the nature of the
Company's business and are reasonably required for the protection of the
Company.  Executive also acknowledges that a breach of any of the provisions of
this Section 5 may result in continuing and irreparable damages to the Company
for which there may be no adequate remedy at law, and that the Company, in
addition to all other relief available to it, shall be entitled to the issuance
of a temporary restraining order, preliminary injunction and permanent
injunction restraining the Executive from committing or continuing to commit any
breach of the provisions of this Section 5.
 
(d)           Blue Pencil.  If, at any time, the provisions of this Section 5
shall be determined to be invalid or unenforceable under any applicable law, by
reason of being vague or unreasonable as to area, duration or scope of activity,
this Agreement shall be considered divisible and shall become and be immediately
amended to only such area, duration and scope of activity as shall be determined
to be reasonable and enforceable by the court or other body having jurisdiction
over the matter and the Executive and the Company agree that this Agreement as
amended shall be valid and binding as though any invalid or unenforceable
provision had not been included herein.
 
6.           No Admission of Wrongdoing.
 
 The parties to this Agreement agree that nothing in this Agreement is an
admission by any party hereto of any wrongdoing, either in violation of an
applicable law or otherwise, and that nothing in this Agreement is to be
construed as such by any person.
 
7.           Non-disparagement.
 
Executive agrees not to make negative or disparaging remarks, either verbally or
in writing, concerning the Company, or any of its current or former officers,
shareholders, directors or employees, whether true or false.  Executive further
agrees that he will not make or solicit any comments, statements or the like to
the media, or any customer, employee, supplier or vendor of the Company that may
be considered to be negative, derogatory or otherwise detrimental to the good
name or business reputation of the Company, whether true or false.  Nothing in
this Section 7 shall be construed in any way as limiting or otherwise
influencing Executive if called upon to

 
5

--------------------------------------------------------------------------------

 

 
testify in any legal proceeding or hearing or if contacted or solicited by the
Board of Directors of the Company or the Chief Executive Officer of the Company
to answer any questions that they may have of Executive or to discourage
Executive in any way from providing testimony that is honest and truthful.
 
8.           Cooperation with Litigation.
 
Executive agrees to make himself available upon notice from the Company or its
attorneys, to be deposed, to testify at a hearing or trial, to assist in any
current litigation or potential litigation, or to comply with any other
reasonable request by the Company in conjunction with any lawsuit, potential
lawsuit, or claim that involves issues relating to Executive’s job
responsibilities or to decisions made during his employment with the
Company.  Additionally, should Executive receive any contact to be interviewed,
subpoena or notice of deposition to testify to any investigation or action, he
will notify the Company’s General Counsel within three (3) days of contact for
interview, subpoena or deposition, or as soon as reasonably practicable.  Should
the Company file a motion to quash, a protective order or any other similar
filing with the court, Executive agrees to refrain from being interviewed,
testifying at trial or by deposition until the court has ruled on such
motion.  The Executive shall not be entitled to any additional consideration for
his services provided pursuant to this Section 8, provided, however, that the
Company agrees to reimburse Executive for any reasonable out-of-pocket expenses
incurred by Executive as a result of such assistance, including the cost of
travel or lost compensation. Nothing in this Section 8 shall be construed in any
way as limiting or otherwise influencing Executive’s testimony in any such
proceeding or to discourage Executive in any way from providing testimony that
is honest and truthful.
 
9.           Voluntary Execution of Agreement.
 
BY HIS SIGNATURE BELOW, THE EXECUTIVE ACKNOWLEDGES THAT:
 
(A)           I HAVE RECEIVED A COPY OF THIS AGREEMENT AND WAS OFFERED A PERIOD
OF TWENTY-ONE (21) DAYS TO REVIEW AND CONSIDER IT;
 
(B)           IF I SIGN THIS AGREEMENT PRIOR TO THE EXPIRATION OF TWENTY-ONE
DAYS, I KNOWINGLY AND VOLUNTARILY WAIVE AND GIVE UP THIS RIGHT OF REVIEW;
 
(C)           I HAVE THE RIGHT TO REVOKE THIS AGREEMENT FOR A PERIOD OF SEVEN
DAYS AFTER I SIGN IT BY MAILING OR DELIVERING A WRITTEN NOTICE OF REVOCATION TO
THE CHIEF EXECUTIVE OFFICER OF THE COMPANY OR GENERAL COUNSEL, NO LATER THAN THE
CLOSE OF BUSINESS ON THE SEVENTH DAY AFTER THE DAY ON WHICH I SIGNED THIS
AGREEMENT;
 
(D)           THIS AGREEMENT SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE
SEVEN DAY REVOCATION PERIOD HAS EXPIRED WITHOUT THE AGREEMENT HAVING BEEN
REVOKED;

 
6

--------------------------------------------------------------------------------

 

 
(E)           THIS AGREEMENT WILL BE FINAL AND BINDING AFTER THE EXPIRATION OF
THE REVOCATION PERIOD REFERRED TO IN (C).  I AGREE NOT TO CHALLENGE ITS
ENFORCEABILITY;
 
(F)           I AM AWARE OF MY RIGHT TO CONSULT AN ATTORNEY, HAVE BEEN ADVISED
IN WRITING TO CONSULT WITH AN ATTORNEY, AND HAVE HAD THE OPPORTUNITY TO CONSULT
WITH AN ATTORNEY, IF DESIRED, PRIOR TO SIGNING THIS AGREEMENT;
 
(G)           NO PROMISE OR INDUCEMENT FOR THIS AGREEMENT HAS BEEN MADE EXCEPT
AS SET FORTH IN THIS AGREEMENT;
 
(H)           I AM LEGALLY COMPETENT TO EXECUTE THIS AGREEMENT AND ACCEPT FULL
RESPONSIBILITY FOR IT; AND
 
(I)           I HAVE CAREFULLY READ THIS AGREEMENT INCLUDING THE RELEASE SET
FORTH IN SECTION 4, ACKNOWLEDGE THAT I HAVE NOT RELIED ON ANY REPRESENTATION OR
STATEMENT, WRITTEN OR ORAL, NOT SET FORTH IN THIS DOCUMENT OR THE WRITTEN
MATERIALS PRESENTED TO ME WITH THIS AGREEMENT, AND WARRANT AND REPRESENT THAT I
AM SIGNING THIS AGREEMENT KNOWINGLY AND VOLUNTARILY.
 
10.           Notices.
 
All notices, requests, demands and other communications required or permitted
hereunder shall be in writing, shall be deemed properly given if delivered
personally or sent by certified or registered mail, postage prepaid, return
receipt requested, or sent by telegram, telex, telecopy or similar form of
telecommunication, and shall be deemed to have been given when received.  Any
such notice, request, demand or communication shall be addressed:  (a) if to the
Company, to the Chief Executive Officer of the Company; (b) if to the Executive,
to his last known home address on file with the Company; or (c) to such other
address as the parties shall have furnished to one another in writing.

 
7

--------------------------------------------------------------------------------

 

 
11.           409A Compliance.  It is the intent of the parties that this
Agreement shall be interpreted and administered in a manner so that any amount
payable hereunder shall be paid or provided in a manner that is either exempt
from or compliant with the requirements Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and applicable Internal Revenue Service
guidance and Treasury Regulations issued thereunder.  Neither the Company nor
its directors, officers, executives, or advisers shall be held liable for any
taxes, interest, penalties or other monetary amounts owed by Executive as a
result of the application of Section 409A of the Code.  Notwithstanding anything
in this Agreement to the contrary, to the extent the Executive is a “specified
employee” within the meaning of Section 409A of the Code, then all payments
under this Agreement that would constitute non-exempt “deferred compensation”
for purposes of Section 409A of the Code may not be made before the date which
is six (6) months after the Date of Separation (or, if earlier, the date of the
Executive's death).
 
12.           Termination and Amendments; Miscellaneous.
 
(a)           This Agreement may only be terminated, or the provisions of this
Agreement amended or waived, prior to the expiration of the Company's and the
Executive's obligations under this Agreement, by a writing signed by the Company
and the Executive.
 
(b)           The Company may withhold from any amounts payable under this
Agreement such federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation.
 
(c)           The failure to insist upon strict compliance with any provision
hereof, or the failure to assert any right hereunder, shall not be deemed to be
a waiver of such provision or right or of any other provision or right under
this Agreement.  In the event that any term, provision or release of claims or
rights contained in this Agreement is found or determined to be illegal or
otherwise invalid and unenforceable, whether in whole or in part, such
invalidity shall not affect the enforceability of the remaining terms,
provisions and releases of claims or rights.
 
(d)           Nothing in this Agreement shall confer upon the Executive any
right to continue in the employ of the Company or its affiliates after the Date
of Separation.
 
(e)           This Agreement sets forth the entire agreement and understanding
between the parties as to the subject matter hereof and supersedes all prior
oral and written and all contemporaneous oral discussions, agreements and
understandings of any kind or nature.  This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective permitted
successors and assigns.
 
(f)           Any reference within this Agreement to an action, judgment,
conclusion, or determination by the Company shall mean an action, judgment,
conclusion, or determination of the Board of Directors of the Company or its
authorized representative(s).
 
(g)            The headings preceding the text of the sections hereof are
inserted solely for convenience of reference, and shall not constitute a part of
this Agreement, nor shall they affect its meaning, construction or effect.

 
8

--------------------------------------------------------------------------------

 

 
(h)           This Agreement shall be governed by, and construed and enforced in
accordance with the laws of the State of Missouri.  If either Executive or the
Company pursues either legal or equitable relief to settle a dispute between
them arising under or relating to this Agreement, the party shall bring such an
action only in the Circuit Court of St. Louis County, Missouri.
 
(i)           This Agreement may be executed in two or more counterparts, all of
which shall have the same force and effect as if all parties thereto had
executed a single copy.
 
(j)           If the Company pursues either legal or equitable relief, or both
to settle a dispute between them arising under or relating to this Agreement, in
the event it shall prevail it will be entitled to recover reasonable attorneys
fees and costs incurred in bringing or defending such an action.
 
(k)           Executive agrees to immediately return all property belonging to
the Company, including, but not limited to, keys, security cards, credit cards,
parking card, company manuals, policy books or memoranda, wireless card and the
like.  The Company agrees that Executive may keep his cellular phone and number,
ipad and computer.
 


 
IN WITNESS WHEREOF, the Company and the Executive have acknowledged and executed
this Agreement.
 
Executive Signature
 
I HAVE READ THIS SEPARATION AGREEMENT AND WAIVER AND RELEASE OF CLAIMS AND,
UNDERSTANDING ALL OF ITS TERMS, HAVE SIGNED IT OF MY OWN FREE WILL.


 

 Date:  August 10, 2011   /s/James R. Voss           James R. Voss

 
     
Solutia Inc. Authorized Signature
 


 

 Date:  August 10, 2011   /s/Paul J. Berra III      Paul J. Berra III    Senior
Vice President - Legal and Government Affairs and General Counsel

 
 
 
9
 
 

--------------------------------------------------------------------------------
